Citation Nr: 0832949	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to service connection for a chronic 
disability manifested by stomach acid reflux.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 through 
September 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran's current lumbar spine disability is related 
to his period of active service.

2.  There is no competent medical evidence of record showing 
that the veteran's current cardiomyopathy is related to his 
period of active service.

3.  There is no competent medical evidence of record showing 
that the veteran's current acid reflux is related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).

2.  The veteran's cardiomyopathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).

3.  The veteran's chronic disability manifested by stomach 
acid reflux was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for a 
back disability, cardiomyopathy, and a chronic disability 
manifested by stomach acid reflux.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

The veteran's current VA outpatient treatment records are 
included in the claims folder.  There is evidence of current 
treatment for each of his claimed disabilities.  See, for 
example, West Palm Beach VA Medical Center records showing 
March 2005 treatment for chest pain, April 2005 treatment for 
nausea and abdominal cramping, and June 2005 treatment for 
back pain.  In addition to this medical evidence showing 
current symptoms of the claimed disabilities, there is 
evidence that the veteran suffered similar symptoms during 
his active service.  Although the complete service medical 
records in this case were deemed unavailable, the detailed 
July 1995 separation examination is of record.  The examining 
physician provided a detailed summary of the veteran's 
condition at the time of discharge.  That summary included 
notes of lower back pain following a softball injury in 1994, 
shortness of breath, chest pain related to gastritis in 1993, 
elevated blood pressure since 1994, frequent indigestion, 
stomach trouble, treatment at a back clinic in 1991, and mild 
scoliosis.  Thus, the question in this case is whether there 
is medical evidence showing a nexus between the current 
disabilities and the in-service symptomology.  

Because the record includes current evidence of the claimed 
disabilities, as well as evidence that similar symptoms were 
treated during the veteran's service, the RO determined that 
a VA examination was warranted to determine the nature and 
etiology of the claimed disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In March 2008, he was scheduled for VA 
examinations, but the record shows that he failed to report.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2007).  In this case, the evidence of record 
includes the current VA outpatient treatment records and the 
separation examination, as well as records dating between 
2000 and 2004 from private physicians.  

The private treatment records, like the VA records, show 
extensive current treatment for the veteran's chest pain and 
cardiac maladies, his gastritis, and his back pain, but there 
is no discussion of the etiology of any current disability.  
The only suggestion of a relationship between any of the 
claimed disabilities and active service is found in an August 
2005 VA outpatient treatment note.  The physician noted that 
the veteran "says he has had pain since 1990 when he was in 
the Navy."  The doctor noted the veteran's statement, but 
did not go on to render a medical opinion as to the cause of 
the veteran's back pain.  Rather, he simply diagnosed 
symptomatic L5-S1 degenerative disc disease.

There is no additional evidence discussing the initial onset 
of any disability.  The veteran claims to have received 
treatment immediately following service.  See October 2006 VA 
Form 9.  However, as discussed in the duty to assist section, 
below, there is no available evidence documenting such 
treatment.  The first medical evidence of record is the 
October 2000 private CT scan of the veteran's abdomen 
following complaints related to his stomach.  This is five 
years following the veteran's service.  There is no medical 
evidence showing that the veteran's currently claimed 
disabilities were treated in the year immediately following 
the veteran's discharge from service.

While the Board appreciates the veteran's belief that each of 
his claimed disabilities is related to his active service, 
there must be competent medical evidence establishing that 
fact.  As a lay person, he is competent to report his 
symptoms. See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The veteran's statements, however, are not competent 
evidence of current diagnoses, or connections to military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Competent medical evidence of a current 
disability and medical nexus is required for service 
connection.

In this case, no such evidence exists.  The current VA and 
private treatment records do not include opinions as to the 
cause of any of the veteran's claimed disabilities.  Again, 
the RO scheduled the veteran for VA examinations to answer 
such questions, but he failed to appear.  The claim, 
therefore, can only be analyzed using the current evidence of 
record, which is simply devoid of any suggestion of medical 
nexus between the claimed disabilities and the veteran's 
active service.  Without such evidence, there is no basis 
upon which to grant service connection for any of the claimed 
disabilities under 38 C.F.R. § 3.303.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claims.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in February 2005 informing him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  The requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date, were not 
addressed in the September 2005 letter.  These issues, 
however, are deemed moot as there is no basis upon which to 
grant service connection based upon the evidence of record.  
VA's duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his partial service medical records, and some post-service 
private and VA treatment records are all within the claims 
folder.  His complete service medical records were deemed 
unavailable.  See June 2005 formal finding.  The veteran was 
notified of the unavailability of records and of the 
information he could submit as a substitute to establish his 
claim.  See June 2005 letter to the veteran.  The 
requirements of 38 C.F.R. § 3.159(e) were met in this case.

The veteran did notify VA of medical evidence of treatment 
for the claimed disabilities dating within the year following 
his discharge from service.  On the October 2006 VA Form 9, 
the veteran claimed to have treated immediately following 
service at VA clinics or hospitals in Beaumont and Houston, 
Texas, in Chattanooga, Tennessee, and in Atlanta, Georgia.  
These records were requested by the RO.  A March 2008 
response from Beaumont shows that there is "no record of 
treatment" at that facility.  The March 2008 response from 
Houston indicates that the veteran was treated there in 1996, 
but that no records of that treatment are available.  The 
otherwise available VA medical records are associated with 
the claims folder, but show only evidence of current 
treatment, not evidence of treatment immediately following 
service.

There are no VA examination reports associated with the 
claims folder, because the veteran failed to appear to his 
scheduled March 2008 exams.  The same is true for a hearing 
transcript.  The veteran requested a hearing on his VA Form 
9, and was scheduled for a hearing in September 2008, but he 
failed to appear.  As such, there is no transcript of record.  
The Board suspects that the veteran may have relocated, 
however, there is no indication in the record of a new 
address.  It is his responsibility to keep VA apprised of his 
current location.  The duty to assist is "not a one way 
street," and the RO can only proceed so far without help from 
the appellant himself. Warmhoff v. Brown, 8 Vet. App. 517, 
522 (1996).

The veteran has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for cardiomyopathy is 
denied.

Entitlement to service connection for a chronic disability 
manifested by stomach acid reflux is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


